     Case 2:20-cv-00820-KJM-CKD Document 14 Filed 06/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10   FELIKS OBERTMAN, on behalf of              Case No. 2:20-cv-00820-KJM-CKD
     himself and all others similarly
11   situated,                                  ORDER GRANTING TRANSFER
                                                OF VENUE TO THE UNITED
12                                Plaintiff,    STATES DISTRICT COURT FOR
                                                THE DISTRICT OF COLORADO
13           v.
                                                Hon. Kimberly J. Mueller
14   FRONTIER AIRLINES, INC.,                   Hon. Carolyn K. Delaney
15                              Defendant.      Complaint Filed: April 21, 2020
                                                Trial Date: Not yet set
16

17

18           Having considered Plaintiff Feliks Obertman’s and Defendant Frontier
19   Airlines, Inc.’s Stipulation to Transfer Venue to the United States District Court
20   for the District of Colorado, it is hereby ORDERED the the Stipulation is
21   GRANTED, and it is further ORDERED that:
22           1.   This action is hereby transferred pursuant to 28 U.S.C. § 1404 to the
23   United States District Court for the District of Colorado;
24           2.   Defendant’s time to respond to Plaintiff’s Complaint is stayed until
25   seven days after this action is entered on the docket of the United States District
26   Court for the District of Colorado; and
27   /////
28   /////

                                             1
                        ORDER GRANTING STIPULATION TO TRANSFER VENUE
                                                                   2:20-cv-00820-KJM-CKD
     Case 2:20-cv-00820-KJM-CKD Document 14 Filed 06/10/20 Page 2 of 2


 1         3.     Defendant does not waive any of its responses or defenses to the
 2   Complaint or to any of the allegations or the cause of action plead in the
 3   Complaint.
 4         IT IS SO ORDERED.
 5   ENTERED this 9th day of June, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
                       ORDER GRANTING STIPULATION TO TRANSFER VENUE
                                                                  2:20-cv-00820-KJM-CKD
